DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 41-60 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 41-54, 56-58 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Amin (US 10592510 B2) in view of Li G (CN 106885351 A) and further in view of Joseph (WO 2012177807 A1).
As to claim 41, Amin discloses in mobile communications device with electronic nose having claimed
a.	providing an air monitoring system having a plurality of sensors and a detection sensor for detecting predetermined biological pathogens read on Col. 15, Lines 31-39, (Mobile device 310 can receive a sample 306 associated with a source 304 via a sample delivery component 312. Input component 326 can receive and analyze input 324 containing information relating to sample 306 and/or source 304. Detection component 320 can receive analyzed input and a headspace of sample 306. Detection component 320 can analyze the headspace in conjunction with the analyzed input);
b.	integrating the air monitoring system into air handlers to detect the predetermined biological pathogens in air flow passing through the air handlers that are in contact with the plurality of biological sensors read on Col. 18, Lines 62-67, (the sample can pass through intake duct 530. Intake duct 530 can be in communication with various components, such as detection component 536. The sample can also pass through or be forces through outtake duct 540. The spent sample can then exit through one or more outtake apertures 550);
c.	providing a detection reader with a location tracking module that produces location coordinates, wherein the detection reader is coupled to the air monitoring system for analyzing and identifying the predetermined detected biological pathogen read on Col. 5, Lines 41-61, (geographic location, time of day, season, etc. can also be employed in connection with facilitating identification. For example, a global positioning system (GPS) component of the mobile device can provide geographic location, and such information coupled with temporal or season information can facilitate factoring likelihood of gases, chemicals, substances, compounds, allergens or the like that have a high or low probability of presence at such location and time);
d.	providing a detection reader with a location tracking module coupled to the
air monitoring system read on Col. 5, Lines 40-61, (geographic location, time of day, season, etc. can also be employed in connection with facilitating identification. For example, a global positioning system (GPS) component of the mobile device can provide geographic location, and such information coupled with temporal or season information can facilitate factoring likelihood of gases, chemicals, substances, compounds, allergens or the like that have a high or low probability of presence at such location and time. If the mobile device is located in Ohio during the month of May, likelihood of certain allergens (e.g., tree and grass pollens) can be factored into a determination of presence of certain items of interest);
e.	providing at least one communication device coupled to the detection reader for accessing the location coordinates of the detection reader and the detected predetermined pathogen read on Col. 16, Lines 17-26, (output component 350 can transmit a representation of a sample to an external device (e.g., server 360). The external device can analyze the representation of the sample, can transform the representation of the sample, and the like. For instance, a server can receive a representation of a sample and generate a hash of the representation. The server can then determine whether the hash corresponds to an entry in a hash table. If the hash does correspond to the entry, then data associated with the entry can be received by input component 326 and/or utilized to identify a source). Amin does not explicitly recite providing disinfectant within the air handlers with dispersing devices that are activated when the predetermined biological pathogens are detected in the air flow.  
However, Li G cures this deficiency by teaching that it may be beneficial providing disinfectant within the air handlers with dispersing devices that are activated when the predetermined biological pathogens are detected in the air flow read on Claim, (the control method of the disinfecting module comprises the following steps: S41, the air detector detects whether bacteria content exceeds the preset content; S42: when the bacteria content exceeds the predetermined content, said disinfecting module is started, to sterilize, when the bacteria content does not exceed the preset content, then sterilizing module is closed). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Li G into Amin in order to adjusts content of carbon dioxide so as to increase air quantity, thus preventing hysteresis and adjusts humidity to effectively realize air sterilizing and purifying process.  Amin in view of Li G does not explicitly recite impedimetric sensors for detecting predetermined pathogens.  
However, Joseph cures this deficiency by teaching that it may be beneficial providing an air monitoring system having a plurality of impedimetric sensors for detecting predetermined pathogens:
f.	impedimetric sensors for detecting predetermined pathogens read on Page 15, Para 5, (It should be emphasized that the electrodes used for biofilm destruction, i.e., for killing microorganisms in the biofilm, can be used for biofilm sensing as well employing the aforementioned impedance measurement technique. As a result, the sensing process can be employed initially to detect changes in impedance associated with the growth of a pathogenic biofilm, and as noted above, the same system, without modification or adaptation of any sort, may then be activated at a higher voltage, as described earlier herein, to kill microorganisms in the biofilm and thereby disinfect the catheter surface).
g.	providing circuit power and impedance measurement circuitry to operate the impedimetric sensors read on Page 15, Para. 4, (the formation of or confirming the presence of a biofilm on an implantable catheter surface, and the application of voltage to generate an electric field across the catheter surface may be intermittent or continuous. Very low voltage is required here, on the order of about 10 mV to about 30 mV. In one embodiment, the system includes a means for detecting an increase in impedance across the external electrodes on the outer surface and/or inner surface of the catheter, i.e., an increase relative to the measured impedance across the electrodes in the absence of a biofilm. The detection means, e.g., Electrical Impedance Spectroscopy (EIS) or an alternative technique, is operatively connected to a means for communicating the measurement to an external device for a user to view. The communication means comprises electric circuitry for providing an output signal, e.g., an electronic).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the electrochemical disinfection of implanted catheters of Joseph into Amin in view of Li G in order to provide a system that could not only kill microorganisms within a biofilm but also prevent biofilm formation and even sense the formation, presence, or growth of a biofilm. Ideally, such a system would be portable and easily controlled by a patient outside of a hospital setting.
As to claim 42, Amin further discloses:
a.	providing a memory device coupled to the detection reader for recording the GPS location coordinates of location tracking module read on Col. 5, Lines 41-61, (Moreover, geographic location, time of day, season, etc. can also be employed in connection with facilitating identification. For example, a global positioning system (GPS) component of the mobile device can provide geographic location, and such information coupled with temporal or season information can facilitate factoring likelihood of gases, chemicals, substances, compounds, allergens or the like that have a high or low probability of presence at such location and time. If the mobile device is located in Ohio during the month of May, likelihood of certain allergens (e.g., tree and grass pollens) can be factored into a determination of presence of certain items of interest. Likewise, if the mobile device is located in the Arctic Circle, and the device is located outside the likelihood of a live plant or animal being a source of an item is relatively low. In yet another example, identification of location within a particular restaurant can also be employed to facilitate item identification).
As to claim 43, Amin further discloses:
a.	providing an active air flow induction device coupled to the air monitoring system for inducing a continuous flow of air across the plurality of biological sensors read on Col. 2, Lines 1-14 and Col. 3, Line 34 – Col. 4, Line 9, (a  detection component is coupled to the electronic processor and sample delivery component. The detection component can analyze the headspace. The headspace analysis can determine presence and ratio of chemical, physical, and/or visual substances the make-up the headspace. Aspects of the detection component and the electronic processor can be coupled to a computer readable memory. The memory can store known analyzed samples of chemicals, gases, and/or odors, e.g., in the form of digital signatures, hash values, or any suitable use of identifying indicia or representation. The detection component can compare the analyzed headspace to known analyzed samples in the memory to determine the source of the headspace (e.g., flower, foodstuff, alcohol, perfume, etc.) and/or associate the analyzed headspace with a known source. In another example, when an analyzed headspace is determined to be a new combination of odors, gases, and/or chemicals, then the new combination of odors, gases, and/or chemicals can be stored in the memory.  The detection component can include a sensory array. The sensory array can react to various chemicals within the headspace. The reaction can cause a change in physical or electrical properties of the sensory array. In one example, absorption of the chemicals in the headspace causes physical alterations of the various sensors in the sensory array. Each sensory array can react differently to the various chemicals. A CPU can transform the reactions of the sensory array into a digital signal. The digital signal can be computed based on a statistical model. For example, in one non-limiting embodiment, an organic ultra-thin transistor chemical sensor having a channel that consists of one or a few monolayers can be employed. The organic thin film transistor chemical sensors can have nearly monolayer thin film channels that act as highly-sensitive detectors of trace levels of organic vapors and can perform quantitative vapor analysis. The organic ultra-thin film can be permeable to a chemical analyte of interest);
b.	plurality of sensors from a group consisting of at least one of biological sensors, electrochemical sensors, Micro Electro-Mechanical System (MEMs) sensors, or chemical and gas sensors read on Col. 3, Line 54 – Col. 4, Line 9, (the detection component can include a sensory array. The sensory array can react to various chemicals within the headspace. The reaction can cause a change in physical or electrical properties of the sensory array. In one example, absorption of the chemicals in the headspace causes physical alterations of the various sensors in the sensory array. Each sensory array can react differently to the various chemicals. A CPU can transform the reactions of the sensory array into a digital signal. The digital signal can be computed based on a statistical model. For example, in one non-limiting embodiment, an organic ultra-thin transistor chemical sensor having a channel that consists of one or a few monolayers can be employed. The organic thin film transistor chemical sensors can have nearly monolayer thin film channels that act as highly-sensitive detectors of trace levels of organic vapors and can perform quantitative vapor analysis);
c.	air flow induction device that includes at least one from a group of concentrators,
vacuums and magnetic coupled to the air monitoring system for inducing a continuous
or chemical and gas sensors read on Col. 18, Line 56 – Col. 19, Line 9, (sample can be received through one or more intake apertures 510. Fan 520 can draw in the sample. Likewise, motor 524 can receive power from power supply 560. As fan 520 rotates, it creates a low pressure area in the mobile device with respect to the airspace outside the device. Air is then caused to enter the one or more intake apertures 510.  The sample can pass through intake duct 530. Intake duct 530 can be in communication with various components, such as detection component 536. The sample can also pass through or be forces through outtake duct 540. The spent sample can then exit through one or more outtake apertures 550.  In other implementation, the intake duct 530 and outtake duct 540 can be of one unitary construction or modular construction. Likewise, power supply 560 can be a battery, fuel cell or other power source. Power supply 560 can be within sample delivery component 502 or can be a power supply for a larger mobile device. In another aspect, the one or more intake apertures 510 and one or more outtake apertures 550 can comprise the same one or more outtake apertures).
As to claim 44, Amin further discloses:
a.	providing a smart phone as the at least one communication device read on Col. 19, Lines 10-16, (Turning now to FIG. 6, there illustrated is an exemplary schematic diagram of a system 600. System 600 can comprise a mobile device in accordance with this disclosure, as seen from a front view 602 and a back view 640. The mobile device includes a display 610, a microphone 620, a housing 630, a camera 650, a first at least one opening 660 and a second at least one opening 670).
As to claim 45, Amin further discloses:
a.	analyzing sensor detected biological pathogens with a sensing app operating on a smart phone app and detected biological wherein analyzing and identifying the predetermined detected
and magnetic coupled to the air monitoring system for inducing a continuous or chemical and gas sensors read on Col. 3, Line 34 – Col. 4, Line 31 & Col. 32, Lines 4-29, (a detection component, coupled to a memory and a CPU, of the mobile device can receive a sample of the air. The detection component can analyze a headspace (portion) of the sample. The detection component can detect presence and amount of chemicals in the headspace. In one implementation, the detection component can include a sensory array. The sensory array can react to various chemicals within the headspace. The reaction can cause a change in physical or electrical properties of the sensory array. In one example, absorption of the chemicals in the headspace causes physical alterations of the various sensors in the sensory array. Each sensory array can react differently to the various chemicals. A CPU can transform the reactions of the sensory array into a digital signal. The digital signal can be computed based on a statistical model.  For example, in one non-limiting embodiment, an organic ultra-thin transistor chemical sensor having a channel that consists of one or a few monolayers can be employed. The organic thin film transistor chemical sensors can have nearly monolayer thin film channels that act as highly-sensitive detectors of trace levels of organic vapors and can perform quantitative vapor analysis. The organic ultra-thin film can be permeable to a chemical analyte of interest.  A memory can store digital signals associated with sources (e.g., a rose, a foodstuff, burning foodstuff, etc.). In one embodiment, the detection component compares the digital signal associated with the headspace to the stored digital signals within the memory. The detection component can then find the best match and determine the source of the headspace. In another embodiment, the mobile device can compare the digital signal associated with the headspace to a memory of a server, such as a server connected via cellular communication networks, intranet, internet, or similar communication networks known in the art.  The terms “component,” “module,” “system,” or the like are generally intended to refer to a computer-related entity, either hardware (e.g., a circuit), a combination of hardware and software, or an entity related to an operational machine with one or more specific functionalities. For example, a component may be, but is not limited to being, a process running on a processor (e.g., digital signal processor), a processor, an object, an executable, a thread of execution, a program, and/or a computer).
As to claim 46, Li G further teaches:
a.	providing a disinfectant within the air handlers with dispersing devices that kills 99.9% of the predetermined biological pathogens read on Claim, ( the control method of the disinfecting module comprises the following steps: S41, the air detector detects whether bacteria content exceeds the preset content; S42: when the bacteria content exceeds the predetermined content, said disinfecting module is started, to sterilize, when the bacteria content does not exceed the preset content, then sterilizing module is closed.  Note: the preset content can be 0.1%).
As to claim 47, the claim is interpreted and rejected as to claim 41.  Amin further discloses:
a.	a detection application operating on a mobile device that is coupled to the
plurality of sensors, wherein the detection application is configured to transmit alerts
and information to a user of the mobile device about the detected predetermined
pathogens read on Col. 13, Line 55 – Col. 14, Line 3, (an alert can be generated based on a concentration, degree, or presence of a substance, such as an airborne pathogen. For example, detection component 220 can determine a level or concentration of an airborne pathogen based on an analysis of a headspace. If the pathogen has a high concentration (e.g., above a certain threshold) the system 200 can alert a user to prevent developing an illness or sickness (e.g., the flu). In some embodiments, system 200 can share locations of high concentrations of airborne pathogens. The shared locations can facilitate generation of a map of known high concentrations. In an aspect, as multiple systems share locations, a map can be updated and enhanced. In another aspect, the map can be utilized to alert a user who is heading towards an area (e.g., location) identified as being associated with a high concentration of an airborne pathogen).
Joseph further teaches:
b.	disinfectant dispersing devices coupled to the air monitoring system and the detection application read on Page 5, Para 1, (an implantable catheter is provided that can be electrochemically disinfected in situ, i.e., without removal of the implanted catheter from the body of a patient, by inhibiting a bio film on the catheter surface. The implantable catheter comprises: an elongate catheter body having a proximal end, a distal end, at least one lumen extending through the catheter body and adapted to transport fluid from the proximal region to the distal region, an outer surface on the exterior of the catheter body, and an inner surface on the interior of the lumen).
As to claim 48, the claim is interpreted and rejected as to claim 42.
As to claim 49, the claim is interpreted and rejected as to claim 43.
As to claim 50, the claim is interpreted and rejected as to claim 44.
As to claim 51, Amin further discloses:
a.	an active air flow induction device coupled to the air monitoring system for inducing a continuous flow of air in a fixed location with restricted air movement read on Col. 2, Lines 1-14, a  detection component is coupled to the electronic processor and sample delivery component. The detection component can analyze the headspace. The headspace analysis can determine presence and ratio of chemical, physical, and/or visual substances the make-up the headspace. Aspects of the detection component and the electronic processor can be coupled to a computer readable memory. The memory can store known analyzed samples of chemicals, gases, and/or odors, e.g., in the form of digital signatures, hash values, or any suitable use of identifying indicia or representation. The detection component can compare the analyzed headspace to known analyzed samples in the memory to determine the source of the headspace (e.g., flower, foodstuff, alcohol, perfume, etc.) and/or associate the analyzed headspace with a known source. In another example, when an analyzed headspace is determined to be a new combination of odors, gases, and/or chemicals, then the new combination of odors, gases, and/or chemicals can be stored in the memory).  Applicant claim limitation “including in a cargo hold of an aircraft” in the claim may be interpreted as intended use.  Intended use does not require that reference specifically teach the intended use of the element.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
As to claim 52, the claim is interpreted and rejected as to claim 45.
As to claim 53, the claim is interpreted and rejected as to claims 41 and 42.
As to claim 54, the claim is interpreted and rejected as to claim 41.
As to claim 56, the claim is interpreted and rejected as to claim 51.
As to claim 57, Amin further discloses:
a.	wherein the smart phone is coupled to a remote server and coupled to plural remote smart phones read on Col. 22, Line 61 – Col. 23, Line 16, (FIG. 10 illustrates an embodiment of a system 1000. System 1000 can comprise a mobile device 1090 (e.g., personal digital assistants (PDAs), audio/video devices, mobile phones, MPEG-1 Audio Layer 3 (MP3) players, personal computers, laptops, tablets, etc.) that includes various optional components in connection with functionalities disclosed herein. The mobile device 1090 includes a system bus 1092 connected to a processor 1001 and memory 1016. The components can be electrically and/or communicatively coupled to one another to perform various functions. An intake component 1002 collects a sample (e.g., air, gas, vapor, . . . ) in connection with electronic olfactory-based identification thereof. The intake component can passively collect samples or actively (e.g., employment of a fan, suction, MEMs device, negative pressure, or any other suitable means for collection a sample)).
As to claim 58, Amin further discloses:
a.	wherein the location coordinates of the detection reader and the detected predetermined pathogen are transmitted to a network for sharing with plural users read on Col. 28, Line 578 – Col. 29, Line 47, (a user enters commands or information into the computer 1102 through input device(s) 1128, non-limiting examples of which can include a pointing device such as a mouse, trackball, stylus, touch pad, keyboard, microphone, joystick, game pad, satellite dish, scanner, TV tuner card, digital camera, digital video camera, electronic nose, web camera, and any other device that allows the user to interact with computer 11311. These and other input devices connect to the processing unit 1104 through the system bus 1108 via interface port(s) 1130. Interface port(s) 1130 include, for example, a serial port, a parallel port, a game port, and a universal serial bus (USB). Output device(s) 1136 use some of the same type of ports as input device(s) 1128. Thus, for example, a USB port may be used to provide input to computer 1102, and to output information from computer 1102 to an output device 1136. Output adapter 1134 is provided to illustrate that there are some output devices 1136 like monitors, speakers, and printers, among other output devices 1136, which require special adapters. The output adapters 1134 include, by way of illustration and not limitation, video and sound cards that provide a means of connection between the output device 1136 and the system bus 1108. It should be noted that other devices and/or systems of devices provide both input and output capabilities such as remote computer(s) 1138.  Computer 1102 can operate in a networked environment using logical connections to one or more remote computers, such as remote computer(s) 1138. The remote computer(s) 1138 can be a personal computer, a server, a router, a network PC, a workstation, a microprocessor based appliance, a peer device, a smart phone, a tablet, or other network node, and typically includes many of the elements described relative to computer 1102. For purposes of brevity, only a memory storage device 1140 is illustrated with remote computer(s) 1138. Remote computer(s) 1138 is logically connected to computer 1102 through a network interface 1142 and then connected via communication connection(s) 1144).
As to claim 60, the claim is interpreted and rejected as to claims 41 & 42.

5.	Claim 55 and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Amin in view of Li G and further in view of Joseph and further in view of Chase (US 10821202).
As to claim 55, Amin further discloses:
a.	vents, air flow directional devices with an independent power supply, fans and micro pumps and active air flow inducing devices coupled to the active air flow induction device read on Fig. 5 and Col. 18, Lines 49-55, (sample delivery component 502 can comprise one or more intake apertures 510, fan 520, motor 524, intake duct 530, outtake duct 540, and one or more outtake apertures 550. A controller 570 can control various aspects of sample delivery component 502. Further, a power supply 560 can power various aspects of sample delivery component 502 such as fan 524, for example).  Amin in view of Li G does not explicitly recite louvers.  
However, Chase cures this deficiency by teaching that it may be beneficial louvers read on Col. 5, Lines 23-38, (The air disinfection unit 24 may be provided with a mode selector switch 52 that is configured to switch the air disinfection unit 24 between the manual operating mode and the automatic operating mode. The air disinfection unit 24 includes one or more output vents with one or more louvers 54, which are angled to direct output airflow 56 downwards and outside the body 36 of the air disinfection unit 24 after the airflow has passed through the air disinfection unit 24 and been exposed to the light emissions from the light source 44. In other words, the output airflow 56 is directed towards the ground and away from the location of users after treatment and/or filtering. The air disinfection unit 24 may operate on internal batteries (rechargeable or disposable) and/or be configured to operate on an electric power connection to mains as discussed above). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the airborne pathogen extraction system of Chase into Amin in view of Li G in order to provide a continuous airborne pathogen particle extraction from a specifically targeted area in a room or a specifically targeted area proximate to a user.
As to claim 59, Chase further teaches:
a.	wherein the disinfectant dispersing devices are configured to be controlled by a user to allow manual dispersion of the disinfectant read on Col. 4, Line 61 – Col. 5, Line 5, (The intensity and/or emission frequency of the disinfecting light emission may be controlled by a control element 46, or there may be separate control elements 46 for light intensity and light emission frequency, respectively. For a manual operating mode, a chart 48 is attached to the air disinfection unit 24 to aid in matching the airflow speed setting with the required or desired disinfecting light intensity setting to optimize the effectiveness against a particular infectious vector. The input and/or output airflow meter 42 may provide an indication of the airflow rate at any selected setting to aid in airflow/intensity setting matching).

Response to Arguments
6. 	Applicant's arguments with respect to claims 41- have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  

Citation of pertinent Prior Arts
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689